Citation Nr: 0811851	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service or until years thereafter and is not etiologically 
related to service.

2.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2007).

History and analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are related to his exposure to noise while firing artillery 
in service without ear protection.  The veteran's DD-214 
shows that his Military Occupational Specialty (MOS) in 
service was Field Artillery Basic and that he received a 
badge for sharpshooter with the rifle.  Thus, there is some 
indication that the veteran had some exposure to loud noises 
in service.

While the veteran has stated his belief that his exposure to 
noise during military service caused his bilateral hearing 
loss and tinnitus, as a layperson he is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Service medical records show that the veteran had normal 
hearing bilaterally at the time of his induction exam in 
November 1965 and that his hearing was normal bilaterally at 
the time of his discharge examination in August 1967.  

The first evidence of hearing loss and tinnitus in the record 
is from a January 2001 VA medical outpatient note that 
indicated decreased hearing and persistent hearing loss.  A 
VA audiological examination was conducted in response to the 
veteran's claims.  The March 2005 VA examiner, who examined 
the veteran as well as the veteran's entire claims file, 
diagnosed mild bilateral high frequency sensorineural hearing 
loss and tinnitus.  The audiometric test results meet the 
criteria for hearing loss disability in each ear; the pure 
tone threshold was 40 decibels at 4000 hertz in the left ear 
and the pure tone thresholds at 2000, 3000, and 4000 hertz 
were above 26 decibels in the right ear.  See 38 C.F.R. 
§ 3.385.  According to the examination report, the veteran 
stated he had decreased bilateral hearing since 1967.  The 
examiner opined that although the veteran had current hearing 
loss, his hearing was shown to be normal at the time of his 
discharge from the military and therefore, his hearing loss 
was not likely attributable to military service.  The 
examiner also stated that opining whether or not the 
veteran's tinnitus was related to his active duty military 
service would require speculation.

There is no contrary medical opinion of record.  Not only is 
there no medical evidence in support of the veteran's claim, 
but there is also medical evidence against the veteran's 
claim.  As noted above, in March 2005 a VA physician opined 
that the veteran's hearing loss was unrelated to his military 
service and that to comment on whether his tinnitus was 
service related would require speculation.  

For the Board to conclude that the appellant's tinnitus had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  In this case tinnitus was not shown during service 
or for more than 30 years after service.  Due to the fact 
that tinnitus was not shown until so many years after 
discharge from service and to the fact that there has been no 
medical evidence linking tinnitus to the veteran's military 
service, service connection for tinnitus is not warranted.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim for service 
connection for hearing loss and tinnitus must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By an April 2004 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  In this letter he was, in essence, told to 
submit all pertinent evidence he had in his possession 
pertaining to the claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A March 2006 letter informed the 
veteran of the type of evidence necessary to establish 
disability ratings and effective dates in compliance with 
Dingess, supra.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, VA medical 
records and provided the veteran a VA medical examination.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has indicated that there are 
any additional pertinent records to support the veteran's 
claim.  In fact, in April 2004 and April 2006 the veteran 
specifically stated that he had no more evidence to submit.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


